The opinion of Mr. Justice Fraser correctly states and defines the limits of the Circuit Court's discretionary power, under subdivision 2, § 430, Code Civ. Proc. 1922, with respect to rendering personal judgment in a foreclosure proceeding. The point involved in Berry v. Caldwell, 121 S.C. 418; 114 S.E., 405, was whether the Circuit Judge should be held to have committed reversible error of law in failing to render a personal judgment at the time the decree of foreclosure was rendered. In Citizens Bank v. Davis (S.C.), 119 S.E., 580, personal judgment in a foreclosure proceeding could not be allowed, for the reason that the mortgage debtor had been adjudicated *Page 411 
a bankrupt. The contention that the doctrine ofSchmid v. Whitten, 114 S.C. 250; 103 S.E., 553, andSumner v. Bankhead, 119 S.C. 81; 111 S.E., 891, may be soundly extended to the withholding of personal judgment in a proceeding to foreclose a mortgage founded upon a speculative land transaction is manifestly untenable, even if the validity of the theory applied in those cases be conceded. That doctrine was expressly limited to the withholding of the equitable remedy of specific performance, leaving the parties to their remedy at law. Here the legal remedy is the personal judgment.